Title: From George Washington to John Hancock, 21 July 1775
From: Washington, George
To: Hancock, John



Dear Sir
Cambridge July 21. 1775.

I am particularly to acknowledge that Part of your Favour of the 10th Instt wherein you do me the Honour of determining to join the Army under my Command. I need certainly make no Professions of the Pleasure I shall have in seeing you—At the same Time I have to regret that so little is in my Power to offer equal to Col. Hancock[’s] Merits & worthy his Acceptance.

I shall be happy in every Oppy to shew the Regard & Esteem with which I am Sir Your most Obed. & very Hbble Servt
